        Case 1:20-cv-03388-EGS Document 21-2 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                          )
MICHIGAN WELFARE RIGHTS                   )
ORGANIZATION, et al.                      )
                                          )
            Plaintiffs,                   )
                                          )
                        v.                )
                                          ) No. 1:20-cv-3388-EGS
                                          )
                                          )
 DONALD J. TRUMP, et al.,                 )
                                          )
           Defendants.                    )
                                          )


                                      [PROPOSED] ORDER

       Upon consideration of Defendant’s motion to transfer this case to the Eastern District of

Michigan, any accompanying memoranda, and any opposition thereto, it is hereby ORDERED

that this case is transferred to the Eastern District of Michigan.

       IT IS SO ORDERED.




Dated: ______________                                  ___________________________________
                                                       The Honorable Emmet G. Sullivan
                                                       United States District Judge
                                                       for the District of Columbia
